              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 RONALD DRUMMOND,                                     No. 3:16-CV-2135

              Petitioner,                             (Judge Brann)
       v.

 BRENDA TRITT,

              Respondent.

                            MEMORANDUM OPINION

                                   MARCH 28, 2019

      Petitioner, Ronald Drummond, an inmate currently confined in the State

Correctional Institution, Frackville, Pennsylvania, filed the instant petition for writ

of habeas corpus pursuant to 28 U.S.C. §2254. Petitioner claims the Pennsylvania

Board of Probation and Parole (the Board) violated his due process rights by “relying

on factually inaccurate reports and evaluations,” arguing that it is “only through

vindictiveness that he is repeatedly denied parole.” (Doc. 1, petition). The petition

is ripe for disposition, and for the following reasons, the Court will deny the petition.

I.    Background

      On May 31, 2007, Petitioner was sentenced to fifty-four months to nine

years of incarceration, after being found guilty of Sexual Assault, 18 Pa.C.S. §

3124.1. (Doc. 10-1 at 2, Sentence Status Summary).

      On August 29, 2007, Petitioner was sentenced to eighteen months to five

years of incarceration after violating a sentence of probation for Corruption of
Minors, 18 Pa.C.S. § 6301. (Id.). On the same date, Petitioner was also sentenced

to eighteen months to five years of incarceration for violating a sentence of

probation for Indecent Exposure, 18 Pa. C.S. § 3127. (Id.).

      On December 7, 2007, Petitioner was sentenced to fifty-four months to nine

years of incarceration, after being found guilty of Sexual Assault, 18 Pa.C.S. §

3124.1. (Id.). Petitioner’s minimum sentence expired on September 5, 2013, and

his maximum sentence will expire on September 5, 2020. (Id.).

      Petitioner was denied parole on June 21, 2013, May 7, 2014, April 28, 2015,

and September 29, 2016. (Doc. 10-1 at 7 – 14).

      On June 21, 2013, the Board denied Drummond parole for the following

reasons:

      YOUR CURRENT INVOLVEMENT IN PRESCRIBED
      INSTITUTIONAL PROGRAMS.

      YOUR RISK AND NEEDS ASSESSMENT INDICATING YOUR
      LEVEL OF RISK TO THE COMMUNITY.

      THE NEGATIVE RECOMMENDATION MADE BY THE
      DEPARTMENT OF CORRECTIONS.

      REPORTS, EVALUATIONS AND ASSESSMENTS/LEVEL OF
      RISK INDICATES YOUR RISK TO THE COMMUNITY.

(Id.). On May 7, 2014, the Board’s denial was based on the following:

      YOUR RISK AND NEEDS ASSESSMENT INDICATING YOUR
      LEVEL OF RISK TO THE COMMUNITY.

                                        -2-
      REPORTS, EVALUATIONS AND ASSESSMENTS/LEVEL OF
      RISK INDICATES YOUR RISK TO THE COMMUNITY.

(Id.). Petitioner was subsequently denied parole on April 28, 2015, for the

following reasons:

      YOUR RISK AND NEEDS ASSESSMENT INDICATING YOUR
      LEVEL OF RISK TO THE COMMUNITY.

      REPORTS, EVALUATIONS AND ASSESSMENTS/LEVEL OF
      RISK INDICATES YOUR RISK TO THE COMMUNITY.

      YOUR MINIMIZATION/DENIAL OF THE NATURE AND
      CIRCUMSTANCES OF THE OFFENSE(S) COMMITTED.

      YOUR LACK OF REMORSE FOR THE OFFENSE(S)
      COMMITTED.

(Id.). The reasons for the Board’s denial in their most recent decision,

September 29, 2016, include the following:

      YOUR RISK AND NEEDS ASSESSMENT INDICATING YOUR
      LEVEL OF RISK TO THE COMMUNITY.

      REPORTS, EVALUATIONS AND ASSESSMENTS/LEVEL OF
      RISK INDICATES YOUR RISK TO THE COMMUNITY.

(Id.). Petitioner was informed that he would be reviewed again for parole, on, or

after September 2017, and at that time, after the reviewing Petitioner’s file, the

Board would consider whether Petitioner maintained a favorable recommendation

for parole from the Department of Corrections and whether Petitioner maintained a

clear conduct record. (Id.)

                                         -3-
      Petitioner filed the above captioned action, asserting that the Board’s

decisions to deny him parole are arbitrary and capricious, since “in 2013 through

2016, the Board supported its reparole denial by pointing to two factors referencing

the Petitioner’s risk assessments, even though his most recent LSI-R score was in

the low moderate range” and “his RST score placed the Petitioner in the low

range.” (Doc. 2 at 7). Petitioner claims that he has “complied with all of the

Board’s mandates to be eligible for parole prior to each interview, and it [is] only

through vindictiveness that he is repeatedly denied parole.” (Doc. 2 at 6). For

relief, Petitioner seeks “immediate parole.” (Doc. 1 at 14).

II.   Discussion

      A.     Exhaustion

      The federal habeas statute typically “requires that prisoners exhaust their

claims in state court before seeking relief in federal courts.” Slutzker v. Johnson,

393 F.3d 373, 379 (3d Cir. 2004) (citing to 28 U.S.C. § 2254(b)(1)(A)). In Defoy

v. McCullough, 393 F.3d 439. 445 (3d Cir. 2005), the United States Court of

Appeals for the Third Circuit held that, aside from litigating an ex post facto claim,

Pennsylvania law does not provide a mechanism by which a prisoner can challenge

a parole denial. See also Roman v. DiGuglielmo, 675 F.3d 204, 209 (3d Cir. 2012)

(“[T]he State argues that Defoy no longer controls because Commonwealth Courts

since that decision have adjudicated mandamus actions involving parole denials by
                                         -4-
the Board and have considered constitutional claims other than ex post facto

claims.... [T]o the extent there has been any shift in Pennsylvania law, we cannot

comfortable say that it is clear enough to alter our decision in Defoy.”) Therefore,

the Petitioner may be exempt from the exhaustion requirement with respect to all

of his claims. However, because a federal court “may bypass the exhaustion issue

altogether should [it] decide that the petitioner's habeas claim fails on the merits[,]”

and since the Petitioner’s claims plainly have no merit, this Court “need not

address the issue of exhaustion” with respect to his claims. Roman, 675 F.3d at

209 (citing, inter alia, 28 U.S.C. § 2254(b)(2) (“An application for a writ of habeas

corpus may be denied on the merits, notwithstanding the failure of the applicant to

exhaust the remedies available in the courts of the State.”)).

      B.     Merits

       It is well-settled that “[t]here is no constitutional or inherent right of a

convicted person to be conditionally released before the expiration of a valid

sentence.” Greenholtz v. Inmates of Nebraska Penal and Correctional Complex,

442 U.S. 1, 7 (1979). Further, the existence of a state parole system alone does not

create a constitutionally-protected interest. Board of Pardons v. Allen, 482 U.S.

369, 373 (1987); instead a liberty interest for purposes of parole would only arise if

the state code requires a parole board to make its decision based upon the existence

or absence of a particular factor.
                                          -5-
        The Pennsylvania Probation and Parole Act does not grant Pennsylvania

state prisoners any constitutionally-protected liberty interest in being released on

parole or reparole prior to the expiration of their maximum terms.1 Pennsylvania

law unambiguously provides that a prisoner is not entitled to release from prison

until the expiration of his maximum sentence.2 Nothing in the Pennsylvania Parole

Act (or any other provision of Pennsylvania law) requires the Board to release a

prisoner on parole prior to the expiration of his maximum term. The Board has

complete discretion to determine whether an inmate is sufficiently rehabilitated

such that he will be permitted to serve the remainder of his sentence outside the

prison walls on parole. Although a prisoner is eligible for parole at the end of his




1
    See, e.g., McFadden v. Lehman, 968 F. Supp. 1001, 1004 (M.D. Pa. 1997) (Pennsylvania has
    not created an enforceable liberty interest in parole, rehabilitative pre-release programs, or in
    therapy programs); Rodgers v. Parole Agent SCI–Frackville, Wech, 916 F. Supp. 474, 476
    (E.D. Pa. 1996); McCrery v. Mark, 823 F. Supp. 288 (E.D. Pa. 1993); Rogers v. Pennsylvania
    Bd. of Probation and Parole, 555 Pa. 285, 724 A.2d 319 (1999) (holding that the grant of
    parole for Pennsylvania prisoners is nothing more than a possibility; it merely constitutes a
    favor granted by the state as a matter of grace and mercy); Tubbs v. Pennsylvania Bd. of
    Probation and Parole, 152 Pa. Cmwlth. 627, 620 A.2d 584, 586 (Pa. Commw. Ct. 1993) (“it
    is well settled under Pennsylvania law that a prisoner has no constitutionally protected liberty
    interest in being released from confinement prior to the expiration of his sentenced maximum
    term ... the [Board] makes each decision on a case by case basis, and prisoners have no
    guarantees that parole will ever be granted”), appeal denied, 536 Pa. 635, 637 A.2d 295 (Pa.
    1993).
2
    A prisoner’s sentence is his maximum term. Krantz v. Pennsylvania Bd. of Probation &
    Parole, 86 Pa. Commw, 38, 41, 483 A.2d 1044, 1047 (1984). The significance of the minimum
    sentence is that it establishes a parole eligibility date; the only “right” that can be asserted upon
    serving a minimum sentence is the “right” to apply for parole and to have that application duly
    considered by the Board. Id.

                                                 -6-
minimum term, nothing in Pennsylvania law or the United States Constitution

requires a prisoner to be released at such time.3 However, the Third Circuit has

held that:

       [E]ven if a state statute does not give rise to a liberty interest in
       parole release under Greenholtz, once a state institutes a parole
       system all prisoners have a liberty interest flowing directly from the
       due process clause in not being denied parole for arbitrary or
       constitutionally impermissible reasons.

Block v. Potter, 631 F.2d 233, 236 (3d Cir. 1980). Accordingly, even where a state

statute grants discretion to the state parole board to condition or completely deny

parole, it may not permit “totally arbitrary parole decisions founded on

impermissible criteria.” Id. Consequently, a federal court may review a decision

by a state parole board for an abuse of discretion. Id. Upon such review, relief

will only be available if an applicant can show that parole was arbitrarily denied

based on some impermissible reason such as “race, religion, or political beliefs,” or

that the parole board made its determination based on “frivolous criteria with no

rational relationship to the purpose of parole....” Id. at 236 n.2.

       In Morrissey v. Brewer, 408 U.S. 471 (1972), the United States Supreme

Court addressed a habeas petition filed by a state inmate who alleged that he had

not received due process during parole revocation procedures. The Court


3
    The existence of a state parole system alone does not create a constitutionally-protected
    interest. Board of Pardons v. Allen, 482 U.S. 369, 373 (1987).
                                            -7-
recognized that a federal court should not upset a decision of a state parole board

unless the determination is based on constitutionally impermissible reasons such as

race, religion, or ethnicity or rendered in the absence of the following due process

protections:

      (a) written notice of the claimed violations of parole; (b) disclosure
      to the parolee of evidence against him; (c) opportunity to be heard
      in person and to present witnesses and documentary evidence; (d)
      the right to confront and cross-examine adverse witnesses (unless
      the hearing officer specifically finds good cause for not allowing
      confrontation); (e) a ‘neutral and detached’ hearing body such as a
      traditional parole board, members of which need not be judicial
      officers or lawyers; and (f) a written statement by the factfinder as
      to the evidence relied on and reasons for revoking parole.

Id. at 488-89.

      Here, Drummond does not allege that he was denied parole based on his

race, religion or ethnicity. As previously noted, it has been repeatedly recognized

that Pennsylvania state law does not confer its inmates with a legally protected

interest in parole eligibility. Consequently, it cannot be concluded that the Board’s

decisions to deny Drummond parole was based on constitutionally impermissible

reasons. To the contrary, the reasons cited are factors that the Board was statutorily

required to consider in accordance with the Prisons and Parole Code at 61 Pa C.S.

§ 6135. Those statutory factors include: Petitioner’s minimization/denial of the

nature and circumstances of the offenses committed, lack of remorse for the



                                         -8-
offenses committed, as well as reports, evaluations and assessment/level of risk

indicating Petitioner is a risk to the community. Id.

       To the extent that Drummond attempts to raise an equal protection claim4

by arguing that he was denied parole even though he meets the same criteria

satisfied by the prisoner in Barnes v. Wenerowicz, 280 F.R.D. 206 (E.D. Pa. 2012),

his argument lacks merit. Drummond argues that Barnes was granted parole

because of his acceptance for the offense(s) committed, the recommendation made

by the Department of Corrections, his participation in and completion of prescribed

institutional programs, and his reported institutional behavior. (Doc. 2,

memorandum in support of petition). He claims that Barnes’ criminal and

institutional history outweighed his own and that he has the same accomplishments

which were used to grant Barnes parole on two separate occasions. (Id.)

       The Court notes, however, that in Barnes, the Eastern District found that the

Board had improperly penalized the prisoner with a shocking pattern of arbitrary

and irrational expectations, requirements, and parole denials, for failing to accept

responsibility for a crime for which he had been acquitted. That is entirely different

than the instant case where Drummond is not being required to admit guilt or


4
    A petitioner who alleges a violation of equal protection has the burden of proving purposeful
    discrimination. McCleskey v. Kemp, 481 U.S. 279, 292 (1987). “A plaintiff must show
    intentional discrimination because of the membership in a particular class, not merely that he
    was treated unfairly as an individual.” Id.
                                              -9-
accept responsibility for a crime of which he was acquitted in order to be paroled.

Rather, the Board is denying Drummond parole based on his risk to the

community, arising from an offense for which he was convicted, resulting in the

sentence from which he wishes to be paroled. As such, he has failed to establish:

1) that the Board intentionally discriminated between he and any other inmate who

could be considered “similarly situated,” Andrews v. City of Philadelphia, 895 F.2d

1469, 1478 (3d Cir. 1990), or 2) that there was an insufficient basis for the

differential treatment. Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000).

Consequently, Drummond fails to prove an equal protection violation, and his

petition for writ of habeas corpus will be denied.

III.   Certificate of Appealability

       Section 102 of AEDPA, which is codified at 28 U.S.C. § 2253, governs the

issuance of a certificate of appealability for appellate review of a District Court’s

disposition of a habeas petition. It provides that “[a] certificate of appealability

may issue ... only if the applicant has made a substantial showing of the denial of a

constitutional right.” Where the District Court has rejected a constitutional claim

on its merits, “[t]he petitioner must demonstrate that reasonable jurists would find

the district court's assessment of the constitutional claims debatable or

wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Applying that standard



                                         - 10 -
here, jurists of reason would not find it debatable whether Petitioner's claims

should be denied. Accordingly, a certificate of appealability is denied.

IV.   Conclusion

      Based on the foregoing discussion, the Court will deny the petition for writ

of habeas corpus. The Court will also deny a certificate of appealability. An

appropriate Order follows.



                                                 BY THE COURT:



                                                 s/ Matthew W. Brann
                                                 Matthew W. Brann
                                                 United States District Judge




                                        - 11 -
